Case 1:17-cr-00372-JS-GRB Document 456-3 Filed 08/01/19 Page 1 of 2 PageID #: 2465




                            EXHIBIT C
         Case 1:17-cr-00372-JS-GRB Document 456-3 Filed 08/01/19 Page 2 of 2 PageID #: 2466



From:                 "Larry lsen" 4Gott".net,
-ent:                 5125 1201 6 09:43:52 -O7 00
.o:                   Power T. Press <management@powertraderspress.com>
Subject:              for the guys to use




http://www.smallcapnetwork.com/Intelligent-Content-Enterprises-Looks-Rather-Tasty-for-a-Bigger-
Play er / s I viaI 2!O5LI articleI view I p / mid/ U id/ 1283 /



Larry Isen

Phone:     C7908
Mobile:1Et6177
email,Ctbllc.net




                                                                                   o
